— Motion for permission to appeal to the Court of Appeals granted, without costs. No issue of fact was considered by this court. Pursuant to CPLR 5713, this court certifies that the following question of law, decisive of the correctness of its determination, has arisen, which in its opinion ought to be reviewed by the Court of Appeals: “Was so much of Special Term’s order, as affirmed by this court, as directed a trial of factual issues, correct as a matter of law?” Mahoney, P. J., Main, Mikoll, Yesawich, Jr., and Harvey, JJ., concur.